Citation Nr: 1223751	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gynecological disability (to include endometriosis, vaginitis, and bad "pap" smears).  

2.  Entitlement to service connection for a disability manifested by chronic urinary tract infections (UTIs).  

3.  Entitlement to a rating in excess of 30 percent for migraine headaches.  

4.  Entitlement to a rating in excess of 20 percent for thoracolumbar spine disability.  

5.  Entitlement to a separate compensable rating for right lower extremity radiculopathy (as a neurological symptom of thoracolumbar spine disability).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1998 to January 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a thoracolumbar spine disability (with right lower extremity radiculopathy), rated 20 percent, and for migraine headaches, rated 30 percent, each effective January 12, 2005.  

Notes to the General Rating Formula for Rating Diseases and Injuries of the Spine specify that associated objective neurological abnormalities are rated separately under an appropriate diagnostic code.  The issues are characterized accordingly.  

In August 2005 correspondence the Veteran raised a claim of service connection for residuals of a tailbone injury.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claims.  See 38 C.F.R. § 3.159 (2011).  

Regarding service connection for a gynecological disability, the Veteran seeks service connection for multiple disabilities.  Regarding endometriosis, the evidence of record shows that in May 1997 (prior to service), the Veteran underwent laparoscopic ablation for stage I to II pelvic endometriosis.  A June 1997 pelvic ultrasound revealed a 7 centimeter (cm) cyst within the cul-de-sac of the right ovary.  She subsequently complained of severe right lower quadrant pain associated with the right ovarian cyst and she was placed on early stage Lupron therapy for the endometriosis.  On October 1998 service enlistment examination, there was no notation of endometriosis; her medications included Depoprovera.  In August 2000, she complained of severe pelvic pain; a history of endometriosis and ovarian cysts was noted.  The assessment was ovarian cyst.  A pelvic sonogram revealed a right ovarian cyst measuring 1.3x1.1x1.5 cm.  In April 2002, she complained of abdominal and pelvic pain and vaginal bleeding.  It was noted that she suffered a possible miscarriage.  The impression was dysmenorrhea (i.e., painful menstruation), improved by history.  It was also noted that she was status post Lupron treatment for 6 months.  A January 2004 genetic counseling report for a family history of limb defects noted the Veteran had a history of heavy menstrual periods.  In August 2004, she indicated she wanted to resume Depoprovera for her endometriosis.  An undated record notes she suffered from chronic pelvic pain secondary to endometriosis.  

On April 2005 VA gynecological examination, the Veteran complained of irregular vaginal bleeding.  She reported that following her pregnancy she bled continuously for a period of more than 10 months.  It was noted that endometriosis developed prior to her military service.  The diagnosis was recurrent endometriosis and dysfunctional uterine bleeding.  The examiner opined, "[I]t is possible that under extreme exposure doing Iraq experience she may have developed . . . uterine problems secondary to causing dysfunctional bleeding."  In an addendum to the examination report, it was noted that a pelvic sonogram interpreted a normal size uterus with no evidence of ovarian cyst or tumor formation.  Hence, there was no radiographic evidence of endometriosis involvement.  There was also no evidence of residuals from a grade III episiotomy.  The diagnoses were amended to no evidence of residuals from grade III episiotomy tear, and no evidence of recurrent endometriosis.

In an October 2005 VA obstetrics and gynecology (OBGYN) report, the Veteran complained of a very irregular menstrual pattern since she gave birth in June 2004.  It was noted that she was placed on Lupron therapy for 9 months following her (erroneously) April 1997 laparoscopy procedure for (also erroneous) stage III endometriosis.  It was opined that the long-term effects of the Lupron therapy may be an indication or reason for present irregular vaginal bleeding.  

The Veteran's claim of service connection for a gynecological disability also includes vaginitis and bad "pap" smears.  Her STRs show that in April 1999, it was noted that her last pap smear was in July 1998 and that it was normal.  In June 1999, she complained of a yeast infection.  In October 1999, an assessment of yeast vaginitis was provided.  May 2002 cervical cytology (i.e., pap smear) revealed atypical squamous cells of undetermined significance and were negative for human papilloma virus (HPV).  In September 2003, the Veteran reported she has never had normal pap results.  October 2003 cervical cytology revealed atypical glandular cells of undetermined significance, positive for HPV.  Other October 2003 STRs note a history of vaginitis and an assessment of possible bacterial vaginitis.  In December 2003, she complained that her bladder infection had not cleared up.  In January 2004 mild HPV inflammation was diagnosed.  In August 2004, cervix examination (with cervical cytology) was normal.  However, a September 2004 cervical cytology report was again positive for HPV.  A January 2005 STR provided an assessment that a cervical pap smear was abnormal.  However, a separate cervical biopsy report found scant benign endocervical glands.  

On April 2005 VA gynecological examination, the Veteran reported she began experiencing vaginitis during her foreign service in Iraq and Kuwait (from December 2002 to July 2003).  The examiner noted that biopsies were positive for HPV; the diagnosis was recurrent vaginitis.  The examiner opined, "[I]t is possible that under extreme exposure doing Iraq experience she may have developed problems of vaginitis . . . secondary to causing dysfunctional bleeding."  In an addendum to the examination report, it was noted that the Veteran's most recent pap smear in March 2005 revealed benign cellular changes.  The examiner amended the diagnosis to include no evidence of bad pap smears.  

In her August 2005 notice of disagreement, the Veteran reported she continues to have chronic gynecological infections.  

Regarding the sequence of events noted above, it is noteworthy that a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111.  Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.  A pre-existing injury or disease will be considered (presumed) to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut this presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Based on the above, the Board finds that another examination is needed with respect to the Veteran's claim of service connection for gynecological disability (to include endometriosis, vaginitis, and bad "pap" smears), to secure a medical advisory opinion that encompasses consideration of the presumptions of soundness and aggravation (as to the endometriosis and uterine bleeding).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the claim of service connection for a disability manifested by chronic UTIs, the Board notes that the Veteran's STRs show that in September 1999, she complained of a 6 day history of urinary burning and flank pain.  It was noted she had a long history of UTIs.  A UTI was diagnosed.  In October 1999, she complained of a possible UTI; the assessment was UTI.  In October 2003, it was noted she had a history of UTIs and vaginitis; the assessment was possible bacterial vaginitis.  In November 2003 an assessment of UTI was made.  In December 2003, it was noted that her bladder infection had not cleared up.  

On April 2005 VA gynecological examination, the Veteran reported that she had problems with urine evacuation while stationed in Iraq.  In an addendum to the examination report, it was noted that she had a recent urinalysis that was negative for any evidence of a UTI; labwork revealed her BUN and creatine were normal.  The examiner concluded there was no evidence of residual from chronic UTI.  

In her August 2005 notice of disagreement, the Veteran stated that she continues to have UTIs.  

VA treatment records include an August 2008 report showing a diagnosis of UTI.  

Based on the foregoing, the Board finds that there are additional medical questions that must be resolved for a proper adjudication of the claim of service connection for a disability manifested by UTIs.  Hence, another examination is necessary.  

Regarding the claims seeking increased ratings for the Veteran's service-connected migraine headaches and a thoracolumbar spine disability (to include right lower extremity radiculopathy), the most recent VA examination was in April 2005.  In her August 2005 notice of disagreement, she indicated that her disabilities had increased in severity.  Given such allegation, and that approximately 7 years had passed since the most recent examination, contemporaneous VA examinations to assess the current severity of the Veteran's migraine headaches and thoracolumbar spine disability with right lower extremity radiculopathy are necessary.  

The record also suggests that the Veteran receives ongoing treatment for her disabilities.  The most recent records of such treatment in the claims file are dated in April 2012.  Updated treatment records are pertinent evidence, and must be secured; notably, any VA treatment records are constructively of record.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain for the record copies of the complete updated (any not already associated with the claims file) records of all VA treatment the Veteran has received for the disabilities at issue since April 2012.  

2. The RO should then arrange for the Veteran to be examined by an OBGYN physician.  Her claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following: 

a. Is there any factual evidence in the record that renders it undebatable from a medical standpoint that endometriosis pre-existed the Veteran's service?  If so, please identify such evidence.  

b. If the answer to (a) is yes, is there any factual evidence in the record that renders it undebatable from a medical standpoint that such pre-existing endometriosis was not aggravated during service (i.e., that it did not increase in severity during service, or that any increase was due to natural progression)?  If so, please identify such evidence.  

c. If the answer to (a) is no, is the Veteran's endometriosis at least as likely as not (a 50 percent or greater probability) related to her active service/endometriosis therein?  

d. Is the Veteran's menorrhagia/dysmenorrhea at least as likely as not (a 50 percent or greater probability) related to her endometriosis or some other condition incurred in or aggravated by her active service?  Is it related to her Lupron treatment (for endometriosis)?  Explaining the rationale for this opinion, the medical expert is asked to comment on the above-noted October 2005 VA OBGYN report (expressing agreement or disagreement with such).

e. Are the Veteran's episodes of cystitis during service and any post-service episodes sufficient to characterize/warrant a diagnosis of recurrent/chronic cystitis?  

f. If the Veteran's episodes of cystitis during service represent a recurrent/chronic disability, please identify the most likely etiology for such disability.  Specifically, is it at least as likely as not (a 50 percent or greater probability) related to the Veteran's service?  

g. Are the Veteran's episodes of vaginitis during service and any post-service episodes sufficient to characterize/warrant a diagnosis of recurrent/chronic vaginitis?  

h. If the Veteran's episodes of vaginitis during service represent a recurrent/chronic disability, please identify the most likely etiology for such disability.  Specifically, is it at least as likely as not (a 50 percent or greater probability) related to the Veteran's service?

i. What is the significance of the Veteran's abnormal "pap" smears/cervical cytology during service?  Specifically, do they reflect a chronic disability or manifestations of some underlying disability (if the latter, please identify the underlying disability)?

j. If the Veteran's abnormal "pap" smears/cervical cytology represent a chronic disability or are manifestations of an underlying disability, please identify the most likely etiology for such disability.  Specifically, is it at least as likely as not (a 50 percent or greater probability) related to her service? 

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data and/or medical texts/treatises as appropriate.  

3. The RO should then arrange for a neurological examination of the Veteran to ascertain the current severity of her migraine headache disorder.  The Veteran's claims file must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be completed.  All pertinent findings should be described in detail.  The examiner should specifically note whether the headaches are prostrating; their frequency; and their impact on occupational functioning.  

4. The RO should also arrange for an orthopedic examination of the Veteran to determine the current severity of her thoracolumbar spine disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  The findings reported should specifically include thoracolumbar ranges of motion, and notation whether the spine is ankylosed.  The examiner must ascertain/note whether the thoracolumbar spine disability has been manifested by incapacitating episodes (i.e., periods of bedrest prescribed by a physician), and if so, their frequency and duration (in terms of weeks in the past year).  The examiner should also note the degree of severity of the manifestations of the Veteran's lower extremity radiculopathy, and identify the functional impairment due to such manifestations. 

The examiner should expressly opine whether or not the Veteran has neurological manifestations of his thoracolumbar spine disability other than right lower extremity radiculopathy.  Any such manifestations should be identified, and the examiner should describe in detail the nature and severity of symptoms (and associated functional impairment) associated with each such manifestation.  

The examiner must explain the rationale for all opinions.  

5. The RO should then readjudicate the matters on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 38 U.S.C.A. §  5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

